Matter of Wesco Ins. Co. v GEICO Indem. Co. (2022 NY Slip Op 06935)





Matter of Wesco Ins. Co. v GEICO Indem. Co.


2022 NY Slip Op 06935


Decided on December 7, 2022


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 7, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

FRANCESCA E. CONNOLLY, J.P.
ANGELA G. IANNACCI
WILLIAM G. FORD
HELEN VOUTSINAS, JJ.


2021-04566
 (Index No. 624802/19)

[*1]In the Matter of Wesco Insurance Company, etc., appellant, 
vGEICO Indemnity Company, etc., respondent.


McDonnell Adels & Klestzick, PLLC, Garden City, NY (Jannine A. Gardineer of counsel), for appellant.
Scahill Law Group, P.C., Bethpage, NY (David J. Tetlak of counsel), for respondent.

DECISION & ORDER
In a proceeding pursuant to CPLR article 75 to vacate an arbitration award dated September 26, 2019, the petitioner appeals from an order of the Supreme Court, Suffolk County (Andrew A. Crecca, J.), dated May 26, 2021. The order denied the petition to vacate the arbitration award and confirmed the arbitration award.
ORDERED that the order is affirmed, with costs.
In August 2017, nonparty Dacora Motley was injured when she was involved in a motor vehicle collision while operating a loaner vehicle owned by nonparty Nissan of Huntington and insured by Wesco Insurance Company (hereinafter Wesco). GEICO Indemnity Company (hereinafter GEICO) paid basic no-fault benefits to Motley for her injuries pursuant to an automobile liability policy issued to her. GEICO thereafter sought to recover the benefits paid to Motley from Wesco in a compulsory arbitration proceeding. In an arbitration award dated September 26, 2019, the arbitrators determined that Wesco, as insurer of the loaner vehicle operated by Motley, was liable for the benefits paid to Motley.
In December 2019, Wesco commenced this proceeding seeking to vacate the arbitration award. The Supreme Court denied the petition and confirmed the award. Wesco appeals.
For the reasons set forth in Matter of Wesco Insurance Co. v GEICO Indemnity Co. ( _____ AD3d _____ [Appellate Division Docket No. 2020-00642; decided herewith]), the Supreme Court properly denied the petition and confirmed the arbitration award.
Further, contrary to the petitioner's contention, it failed to present evidence of actual bias or the appearance of bias on the part of one of the arbitrators (see Kotlyar v Khlebopros, 176 AD3d 793, 795; Matter of Heller v Bedford Cent. Sch. Dist., 154 AD3d 754, 755).
CONNOLLY, J.P., IANNACCI, FORD and VOUTSINAS, JJ., concur.
ENTER:
Maria T. Fasulo
Clerk of the Court